Exhibit 4.1 RIGHTS AGREEMENT dated as of November17, 2009 between BARNES & NOBLE, INC. and MELLON INVESTOR SERVICES LLC, as Rights Agent Table of Contents Page SECTION 1. Certain Definitions 1 SECTION 2. Appointment of Rights Agent 11 SECTION 3. Issue of Rights and Right Certificates 12 SECTION 4. Form of Right Certificates 15 SECTION 5. Execution, Countersignature and Registration 16 SECTION 6. Transfer, Split-Up, Combination and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates; Uncertificated Rights 16 SECTION 7. Exercise of Rights; Expiration Date of Rights 18 SECTION 8. Cancelation and Destruction of Right Certificates 21 SECTION 9. Reservation and Availability of Preferred Shares 21 SECTION 10. Preferred Shares Record Date 23 SECTION 11. Adjustments in Rights After There Is an Acquiring Person; Exchange of Rights for Shares; Business Combinations 24 SECTION 12. Certain Adjustments 30 SECTION 13. Certificate of Adjustment 31 SECTION 14. Additional Covenants 33 SECTION 15. Fractional Rights and Fractional Shares 33 SECTION 16. Rights of Action 35 SECTION 17. Transfer and Ownership of Rights and Right Certificates 37 SECTION 18. Right Certificate Holder Not Deemed a Stockholder 37 SECTION 19. Concerning the Rights Agent 38 SECTION 20. Merger or Consolidation or Change of Rights Agent 38 SECTION 21. Duties of Rights Agent 39 SECTION 22. Change of Rights Agent 44 SECTION 23. Issuance of Additional Rights and Right Certificates 46 SECTION 24. Redemption and Termination 47 SECTION 25. Notices 47 SECTION 26. Supplements and Amendments 49 SECTION 27. Successors 50 SECTION 28. Benefits of Rights Agreement; Determinations and Actions by the Board, etc 50 SECTION 29. Severability 51 SECTION 30. Governing Law 51 SECTION 31. Counterparts; Effectiveness 51 SECTION 32. Descriptive Headings 51 Exhibits ACertificate of Designation BForm of Right Certificate CSummary of Rights RIGHTS
